02-11-328-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00328-CR
 
 



Lorenzo Wilson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Appellant
Lorenzo Wilson entered an open plea of guilty to sexual assault of a child
under seventeen years of age.  See Tex. Penal Code Ann. § 22.011(a)(2)
(West 2011).  After accepting his guilty plea, the trial court deferred
sentencing until a presentence investigation report could be prepared.  After a
sentencing hearing, the trial court sentenced Wilson to ten years’ confinement.
          Wilson’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  Counsel’s brief and motion meet the
requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  This court afforded Wilson the opportunity
to file a brief on his own behalf, but he did not do so.
As
the reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no
pet.).  Only then may we grant counsel’s motion to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). 
We
have carefully reviewed the record and counsel’s brief.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support an appeal.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s
motion to withdraw and affirm the trial court’s judgment.
 
 
SUE WALKER
JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; WALKER and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 19, 2012




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).